DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are cancelled.
Claims 21-40 are pending.

Specification
The listing of reference US 9,408,383 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites, “weigh” in line 2 and it appears this language is intended to recite, “weight.”  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites, “”second-algae resistant” in line 11 and it appears this language is intended to recite, “second algae-resistant.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,118,354 in view of Teng et al (“Teng”) (US 2008/0131664).
Re claim 21 of the pending application and claim 1 of ‘354, each discloses a roofing product, an upper section, an exposed section, a substrate, a top surface, bottom surface, first, second and third zones with collections of algae-resistant granules and algae-resistance intensities, but fails to disclose but fails to disclose the third zone with a third algaecide concentration, wherein the second algae-resistance intensity is between the first algae-resistance intensity and the third algae-resistance intensity, and wherein the first algae-resistance intensity is different form the third algae resistance intensity.
However, Teng discloses the third zone with a third algaecide concentration ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of ‘354 with the third zone with a third algaecide concentration as disclosed by Teng in order to provide the desired microorganism resistance ([0050]), as is the normal intended use of algaecide, and as algaecides are very well-known and common in the art.
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of ‘354 wherein the second algae-resistance intensity is between the first algae-resistance intensity and the third algae-resistance intensity, and wherein the first algae-resistance intensity is different form the third algae resistance intensity in order to offer protection in places more exposed to sunlight and thus, more likely to grow microorganisms, without over protecting areas less exposed to sunlight and thus wasting material and costs.
Re claims 27-28 of the pending application and claim 7 of ‘354, each discloses algaecide concentrations of .02-20% by weight.
Re claim 29 of the pending application and claim 2 of ‘354, each discloses a roofing shingle, membrane or tile.
Re claim 30 of the pending application and claim 15 of ‘354, each discloses a method, providing, depositing, and the features of claim 21 (claim 1).
Re claim 31 of the pending application and claim 8 of ‘354, each discloses a roofing product, an upper section, an exposed section, a substrate, a top surface, bottom surface, first, second and third zones with collections of algae-resistant granules, algaecide time-release characteristics, and algae-resistance intensities, and differing algaecide time-release characteristics.
Re claim 32-33 of the pending application and claim 8 of ‘354, each discloses differing algaecide time-release characteristics.
Re claim 40 of the pending application and claim 15 of ‘354, each discloses a roofing product, an upper section, an exposed section, a substrate, a top surface, bottom surface, first, second and third zones with collections of algae-resistant granules, algaecide time-release characteristics, and algae-resistance intensities, but fails to disclose differing algaecide time-release characteristics.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘354 with differing algaecide time-release characteristics in order to offer protection in places more exposed to sunlight over time and thus, more likely to grow microorganisms, without over protecting areas less exposed to sunlight and thus wasting material and costs.
Claims 22-26, 34-39 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 30 and 40, claims 30 and 40 are methods dependent on a product.  The method claim introduced features, such as “a substrate,” which are already introduced in the product claims.  As such, it is unclear if these are the same or different than those which were previously introduced.  It appears they are the same and will be interpreted as such.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (“Jenkins”) (US 2017/0284100) in view of Teng et al (“Teng”) (US 2008/0131664).
Re claim 21, Jenkins discloses a roofing product (100) including an upper section (at the arrow to 102 in Fig. 1) and an exposed section (118), the roofing product comprising: 
a substrate (102, 104) including a top surface (top of 102 and 104) and a bottom surface (bottom of 102 and 104); and 
a plurality of zones (106, 108, 112, 122 in Fig. 6) of roofing granules ([0063]) disposed on the top surface (top of 102 and 104) of the substrate (102, 104), the plurality of zones (106, 108, 112, 122 in Fig. 6) including: 
a first zone (122) within the exposed section (118) of the roofing product (100) and comprising a first collection of algae-resistant roofing granules (Fig. 1), the first zone (at 106) having a first algae-resistance intensity (as 122 is comprised of roofing granules of a particular shaded color, [0067]); 
a second zone (108) within the exposed section (118) of the roofing product (100) and comprising a second collection of algae-resistant roofing granules (Fig. 1), the second zone (108) having a second algae-resistance intensity (as 108 is comprised of roofing granules of a particular shaded color); and 
a third zone (106) within the exposed section (118, at least partially, as shown in Fig. 5) of the roofing product (100) comprising a third collection of algae-resistant roofing granules (Fig. 1) and having a third algae-resistance intensity (as 106 is comprised of roofing granules of a particular shaded color), 
wherein the first algae-resistance intensity (of 122) is different from (Fig. 6) the third algae-resistance intensity (106 – Fig. 6 shows shaded zones of varying color, as defined in [0063].  Because these areas are comprised of roofing granules defining various shaded colors, light will be absorbed differently at each zone, affecting the resistance to algae growth due to light absorption.  The claim presently does not define and particular material defining algae resistance, nor does it define the particular juxtaposition of each zone with respect to the remainder of the roofing product),
wherein the second algae-resistance intensity (of 108) is between the first algae resistance intensity (122) and the third algae-resistance intensity (106, as 108 is shown, in Fig. 6, as being shaded in a manner darker than 122, but lighter than 106),
but fails to disclose the third zone with a third algaecide concentration.
However, Teng discloses the third zone (Jenkins: 106) with a third algaecide concentration ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins with the third zone with a third algaecide concentration as disclosed by Teng in order to provide the desired microorganism resistance ([0050]), as is the normal intended use of algaecide, and as algaecides are very well-known and common in the art.
In addition, in the even that the examiner over broadly construed the limitation, “wherein the second algae-resistance intensity is between the first algae resistance intensity and the third algae-resistance intensity” with respect to Jenkins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins wherein the second algae-resistance intensity is between the first algae resistance intensity and the third algae-resistance intensity in order to offer protection in places more exposed to sunlight and thus, more likely to grow microorganisms, without over protecting areas less exposed to sunlight and thus wasting material and costs.
Re claim 22, Jenkins as modified discloses the roofing product according to claim 21, further comprising: a fourth zone (112) within the exposed section (118) of the roofing product (100) and comprising a fourth collection (Fig. 6) of algae-resistant roofing granules ([0063]), the fourth zone having a fourth algae-resistance intensity (as 106 is comprised of roofing granules of a particular shaded color),
but fails to disclose the fourth zone with a fourth algaecide concentration.
However, Teng discloses the fourth zone (Jenkins: 112) with a fourth algaecide concentration ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins with the fourth zone with a fourth algaecide concentration as disclosed by Teng in order to provide the desired microorganism resistance ([0050]), as is the normal intended use of algaecide, and as algaecides are very well-known and common in the art.
Re claim 29, Jenkins as modified discloses the roofing product according to claim 21, wherein the roofing product (100) is a roofing shingle ([0024]), a roofing membrane, or a roofing tile.
Re claim 30, Jenkins discloses a method ([0067]) of manufacturing a roofing product (100) according to claim 21 (see above), the method comprising:
providing (Fig. 1, Fig. 6 showing 102 and 104 provided) a substrate (102, 104) including a top surface (top of 102 and 104) and a bottom surface (bottom of 102 and 104); and 
depositing (Fig. 6 showing the zones deposited) a plurality of zones (106, 108, 112, 122 in Fig. 6) of roofing granules ([0063]) disposed on the top surface (top of 102 and 104) of the substrate (102, 104), the plurality of zones (106, 108, 112, 122 in Fig. 6) including: 
a first zone (122) within the exposed section (118) of the roofing product (100) and comprising a first collection of algae-resistant roofing granules (Fig. 1), the first zone (at 106) having a first algae-resistance intensity (as 122 is comprised of roofing granules of a particular shaded color, [0067]); 
a second zone (108) within the exposed section (118) of the roofing product (100) and comprising a second collection of algae-resistant roofing granules (Fig. 1), the second zone (108) having a second algae-resistance intensity (as 108 is comprised of roofing granules of a particular shaded color); and 
a third zone (106) within the exposed section (118, at least partially, as shown in Fig. 5) of the roofing product (100) comprising a third collection of algae-resistant roofing granules (Fig. 1) and having a third algae-resistance intensity (as 106 is comprised of roofing granules of a particular shaded color), 
wherein the first algae-resistance intensity (of 122) is different from (Fig. 6) the third algae-resistance intensity (106 – Fig. 6 shows shaded zones of varying color, as defined in [0063].  Because these areas are comprised of roofing granules defining various shaded colors, light will be absorbed differently at each zone, affecting the resistance to algae growth due to light absorption.  The claim presently does not define and particular material defining algae resistance, nor does it define the particular juxtaposition of each zone with respect to the remainder of the roofing product),
but fails to disclose the third zone with a third algaecide concentration.
However, Teng discloses the third zone (Jenkins: 106) with a third algaecide concentration ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins with the third zone with a third algaecide concentration as disclosed by Teng in order to provide the desired microorganism resistance ([0050]), as is the normal intended use of algaecide, and as algaecides are very well-known and common in the art.

Claim(s) 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (“Jenkins”) (US 2017/0284100) in view of Kalkanoglu et al (“Kalkanoglu”) (US 2007/0148342).
Re claim 31, Jenkins discloses a roofing product (100) including an upper section (at the arrow to 102 in Fig. 1) and an exposed section (118), the roofing product comprising: 
a substrate (102, 104) including a top surface (top of 102 and 104) and a bottom surface (bottom of 102 and 104); and 
a plurality of zones (106, 108, 112, 122 in Fig. 6) of roofing granules ([0063]) disposed on the top surface (top of 102 and 104) of the substrate (102, 104), the plurality of zones (106, 108, 112, 122 in Fig. 6) including: 
a first zone (122) within the exposed section (118) of the roofing product (100) and comprising a first group of algae-resistant roofing granules (Fig. 1), the first zone (at 106) having a first algae-resistance intensity (as 122 is comprised of roofing granules of a particular shaded color, [0067]); 
a second zone (108) within the exposed section (118) of the roofing product (100) and comprising a second group of algae-resistant roofing granules (Fig. 1), the second zone (108) having a second algae-resistance intensity (as 108 is comprised of roofing granules of a particular shaded color); and 
a third zone (106) within the exposed section (118, at least partially, as shown in Fig. 5) of the roofing product (100) comprising a third group of algae-resistant roofing granules (Fig. 1) and having a third algae-resistance intensity (as 106 is comprised of roofing granules of a particular shaded color), 
wherein the first algae-resistance intensity (of 122) is different from (Fig. 6) the third algae-resistance intensity (106 – Fig. 6 shows shaded zones of varying color, as defined in [0063].  Because these areas are comprised of roofing granules defining various shaded colors, light will be absorbed differently at each zone, affecting the resistance to algae growth due to light absorption.  The claim presently does not define and particular material defining algae resistance, nor does it define the particular juxtaposition of each zone with respect to the remainder of the roofing product),
but fails to disclose the first, second and third zones with algaecide time-release characteristics, and wherein the first algaecide time-release characteristic is different from the third algaecide time-release characteristic.
However, Kalkanoglu discloses the first, second and third zones (Jenkins: 122, 108, 106) with algaecide time-release characteristics (Claim 1, Abstract), and wherein the first algaecide time-release characteristic (Claim 1, Abstract, 34) is different from (Claim 1, Abstract) the third algaecide time-release characteristic (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins with the first, second and third zones with algaecide time-release characteristics, and wherein the first algaecide time-release characteristic is different from the third algaecide time-release characteristic as disclosed by Kalkanoglu in order to provide varying leaching rates that can be controlled so that the roofing product can be tailored to specific local conditions, and have sustained algae-resistance over extended periods of time ([0013]).
Re claim 32, Jenkins discloses the roofing product according to claim 31, Kalkanoglu discloses wherein the first algaecide time-release characteristic (34) that is different from (Claim 1, Abstract) the second algaecide time-release characteristic (12).
Re claim 33, Jenkins discloses the roofing product according to claim 31, Kalkanoglu discloses wherein the second algaecide time-release characteristic (12) that is different from (Claim 1, Abstract) the third algaecide time-release characteristic (18).
Re claim 34, Jenkins discloses the roofing product according to claim 31, but fails to disclose wherein the second algaecide time- release characteristic that is different from the third algaecide time-release characteristic.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins wherein the first algaecide time-release characteristic is faster than the third algaecide time-release characteristic in order to ensure continuous release of at least one algaecidical material over extended periods of time (Kalkanoglu: [0078]).
Re claim 35, Jenkins discloses the roofing product according to claim 31, but fails to disclose wherein the second algaecide time- release characteristic is faster than the third algaecide time-release characteristic.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins wherein the second algaecide time- release characteristic is faster than the third algaecide time-release characteristic in order to ensure continuous release of at least one algaecidical material over extended periods of time (Kalkanoglu: [0078]).
Re claim 36, Jenkins discloses the roofing product according to claim 31, but fails to disclose wherein an average algaecide release rate of the granules of the first zone is different from an average algaecide release rate of the granules of the third zone.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins wherein an average algaecide release rate of the granules of the first zone is different from an average algaecide release rate of the granules of the third zone in order to ensure continuous release of at least one algaecidical material over extended periods of time (Kalkanoglu: [0078]).
Re claim 37, Jenkins discloses the roofing product according to claim 31, but fails to disclose wherein an average algaecide release delay of the granules of the first zone is different from an average algaecide release delay of the granules of the third zone.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins wherein an average algaecide release delay of the granules of the first zone is different from an average algaecide release delay of the granules of the third zone in order to ensure continuous release of at least one algaecidical material over extended periods of time (Kalkanoglu: [0078]).
Re claim 38, Jenkins discloses the roofing product according to claim 31, 
wherein the first algae-resistance intensity (of 122) is different from (Fig. 6) the third algae-resistance intensity (106 – Fig. 6 shows shaded zones of varying color, as defined in [0063].  Because these areas are comprised of roofing granules defining various shaded colors, light will be absorbed differently at each zone, affecting the resistance to algae growth due to light absorption.  The claim presently does not define and particular material defining algae resistance, nor does it define the particular juxtaposition of each zone with respect to the remainder of the roofing product),
wherein the second algae-resistance intensity (of 108) is between the first algae resistance intensity (122) and the third algae-resistance intensity (106, as 108 is shown, in Fig. 6, as being shaded in a manner darker than 122, but lighter than 106).
In addition, in the event that the examiner over broadly construed the limitation, “wherein the second algae-resistance intensity is between the first algae resistance intensity and the third algae-resistance intensity” with respect to Jenkins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins wherein the second algae-resistance intensity is between the first algae resistance intensity and the third algae-resistance intensity in order to offer protection in places more exposed to sunlight and thus, more likely to grow microorganisms, without over protecting areas less exposed to sunlight and thus wasting material and costs.
Re claim 39, Jenkins as modified discloses the roofing product according to claim 31, further comprising: a fourth zone (112) within the exposed section (118) of the roofing product (100) and comprising a fourth collection (Fig. 6) of algae-resistant roofing granules ([0063]), the fourth zone having a fourth algae-resistance intensity (as 106 is comprised of roofing granules of a particular shaded color), wherein the fourth algae-resistance intensity (of 112) is different from (Fig. 6) the third algae-resistance intensity (106 – Fig. 6 shows shaded zones of varying color, as defined in [0063].  Because these areas are comprised of roofing granules defining various shaded colors, light will be absorbed differently at each zone, affecting the resistance to algae growth due to light absorption.  The claim presently does not define and particular material defining algae resistance, nor does it define the particular juxtaposition of each zone with respect to the remainder of the roofing product),
but fails to disclose the fourth zone with a fourth algaecide concentration.
However, Teng discloses the fourth zone (Jenkins: 112) with a fourth algaecide concentration ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing product of Jenkins with the fourth zone with a fourth algaecide concentration as disclosed by Teng in order to provide the desired microorganism resistance ([0050]), as is the normal intended use of algaecide, and as algaecides are very well-known and common in the art.
Re claim 40, Jenkins discloses a method ([0067]) of manufacturing a roofing product (100) according to claim 31 (see above), the method comprising: 
providing (Fig. 1, Fig. 6 showing 102 and 104 provided) a substrate (102, 104) including a top surface (top of 102 and 104) and a bottom surface (bottom of 102 and 104); and 
depositing (Fig. 6 showing the zones depositing) a plurality of zones (106, 108, 112, 122 in Fig. 6) of roofing granules ([0063]) disposed on the top surface (top of 102 and 104) of the substrate (102, 104), the plurality of zones (106, 108, 112, 122 in Fig. 6) including: 
a first zone (122) within the exposed section (118) of the roofing product (100) and comprising a first group of algae-resistant roofing granules (Fig. 1), the first zone (at 106) having a first algae-resistance intensity (as 122 is comprised of roofing granules of a particular shaded color, [0067]); 
a second zone (108) within the exposed section (118) of the roofing product (100) and comprising a second group of algae-resistant roofing granules (Fig. 1), the second zone (108) having a second algae-resistance intensity (as 108 is comprised of roofing granules of a particular shaded color); and 
a third zone (106) within the exposed section (118, at least partially, as shown in Fig. 5) of the roofing product (100) comprising a third group of algae-resistant roofing granules (Fig. 1) and having a third algae-resistance intensity (as 106 is comprised of roofing granules of a particular shaded color), 
wherein the first algae-resistance intensity (of 122) is different from (Fig. 6) the third algae-resistance intensity (106 – Fig. 6 shows shaded zones of varying color, as defined in [0063].  Because these areas are comprised of roofing granules defining various shaded colors, light will be absorbed differently at each zone, affecting the resistance to algae growth due to light absorption.  The claim presently does not define and particular material defining algae resistance, nor does it define the particular juxtaposition of each zone with respect to the remainder of the roofing product),
but fails to disclose the first, second and third zones with algaecide time-release characteristics, and wherein the first algaecide time-release characteristic is different from the third algaecide time-release characteristic.
However, Kalkanoglu discloses the first, second and third zones (Jenkins: 122, 108, 106) with algaecide time-release characteristics (Claim 1, Abstract), and wherein the first algaecide time-release characteristic (Claim 1, Abstract, 34) is different from (Claim 1, Abstract) the third algaecide time-release characteristic (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jenkins with the first, second and third zones with algaecide time-release characteristics, and wherein the first algaecide time-release characteristic is different from the third algaecide time-release characteristic as disclosed by Kalkanoglu in order to provide varying leaching rates that can be controlled so that the roofing product can be tailored to specific local conditions, and have sustained algae-resistance over extended periods of time ([0013]).

Allowable Subject Matter
Claim(s) 23-28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635